Name: Council Regulation (EC) No 2397/96 of 6 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel on the adjustment of the regime for imports into the European Community of oranges originating in Israel and amending Regulation (EC) No 1981/94
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  EU finance;  tariff policy;  Asia and Oceania
 Date Published: nan

 18 . 12. 96 EN Official Journal of the European Communities No L 327/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2397/96 of 6 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the State of Israel on the adjustment of the regime for imports into the European Community of oranges originating in Israel and amending Regulation (EC) No 1981/94 ginating in Israel , as provided for in this Agreement in the form of an Exchange of Letters with effect from 1 July 1996, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the State of Israel on the adjustment of the regime for imports into the Community of oranges originating in Israel is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement so as to bind the Community. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission , Whereas, in the context of the Uruguay Round of multi ­ lateral trade negotiations, the import regime for oranges has been changed; Whereas the Exchange of Letters on the implementation of the Uruguay Round Agreements, which forms part of the Association Agreement between the European Communities and their Member States , of the one part, and the State of Israel , of the other part, signed on 20 November 1995 and of the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Commu ­ nity, of the one part, and the State of Israel , of the other part ('), which was signed on 18 December 1995 and which entered into force on 1 January 1996, provides that the import regime for oranges originating in Israel will be agreed upon between the European Community and Israel at a later stage ; Whereas an agreement has been reached on certain adjustments of the import regime for oranges from Israel ; Whereas this Agreement in the form of an Exchange of Letters should now be approved; Whereas Council Regulation (EC) No 1981 /94 of 25 July 1994, opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan , Malta, Morocco, the Occupied Territories, Tunisia and Turkey, and pro ­ viding detailed rules for extending and adapting these tariff quotas (2), should be modified to implement the new regime for imports into the Community of oranges ori ­ Article 3 Regulation (EC) No 1981 /94 is hereby amended as follows : 1 ) In Annex II , in the table relating to order No 09.1323 (fresh oranges originating in Israel), the quota volume of 290 000 tonnes shall be replaced by 200 000 tonnes and the description under column 4 shall read 'Fresh oranges : 1 July to 30 June'. 2) At the end of Annex II, footnote 2 shall be replaced by the following: '(2) Within this quota, the agreed entry price beyond which the specific additional duty provided in the Community's list of concessions to the WTO is reduced to zero, is : (') OJ No L 71 , 20 . 3 . 1996, p. 2. (2) OJ No L 199, 2 . 8 . 1994, p. 1 . Regulation as last amended by Commission Regulation (EC) No 1099/96 (OJ No L 146, 20 . 6 . 1996, p . 8 ). No L 327/2 EN Official Journal of the European Communities 18 . 12. 96  273 ECU/tonne from 1 December 1996 to 31 May 1997  271 ECU/tonne from 1 December 1997 to 31 May 1998  268 ECU/tonne from 1 December 1998 to 31 May 1999  266 ECU/tonne from 1 December 1999 to 31 May 2000  264 ECU/tonne from 1 December 2000 to 31 May 2001 and from 1 December to 31 May of the following years . If the entry price for a consignment is up to 2 % , 4 % , 6 % or 8 % lower than the agreed entry price, the specific customs duty shall be equal respectively to 2 %, 4 % , 6 % or 8 % of this agreed entry price . If the entry price for a consign ­ ment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply.'. Article 4 The Commission shall adopt detailed rules for the ap ­ plication of this Regulation , in accordance with the pro ­ cedure laid down in Article 33 of Regulation (EEC) No 1035/72 (  ). Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1996 . For the Council The President D. SPRING (') OJ No L 1 18 , 20 . 5 . 1972, p . 1 . Regulation as last amended by Regulation (EC) No 1363/95 (OJ No L 132, 16 . 6 . 1995, p . 8 ).